Citation Nr: 0100017	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  97-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for 
diverticulitis and irritable bowel syndrome with colitis and 
duodenal ulcer, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

By rating decisions issued in April and May of 1992, the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO) granted diverticulitis, irritable bowel 
syndrome and colitis secondary to service-connected duodenal 
ulcer.  Insofar as all of these conditions are closely 
related, the RO assigned a single 30 percent disability 
evaluation under Diagnostic Code 7323.  Separate 30 percent 
evaluations were also established for residuals of a 
splenectomy under Diagnostic Code 7706 and pernicious anemia 
under Diagnostic Code 7700.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Tennessee VARO, 
which denied entitlement to increased ratings for each of the 
veteran's service-connected disorders.

The veteran filed a timely notice of disagreement as to the 
30 percent evaluation assigned for diverticulitis and 
irritable bowel syndrome with colitis and duodenal ulcer, and 
was issued a statement of the case as to this claim only in 
August 1997.  The RO received his substantive appeal in 
September 1997.

Review of the record reveals that the veteran's September 
1997 substantive appeal also expressed dissatisfaction with 
the ratings assigned for residuals of a splenectomy and 
pernicious anemia.  Accordingly, it was appropriately 
accepted by the RO as a timely filed notice of disagreement.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993)(the statutory 
provisions of 38 U.S.C.A. § 7105 (West 1991) do not impose 
technical pleading requirements).  The veteran was issued a 
statement of the case as to these two claims in August 2000.  
However, neither the veteran nor his local representative 
submitted any statement that can reasonably be construed as a 
timely substantive appeal within the 60-day applicable 
delimiting period.  See 38 C.F.R. § 20.302(b).  Accordingly, 
the portions of the May 1997 rating decision denying 
increased ratings for these disorders is final, and these 
matters will not be adjudicated herein.  See Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal on the 
following matter.

2.  Nausea, tenderness and pain in the mid-abdominal area, 
diarrhea and a tortuous esophagus are the principal 
manifestations of the veteran's diverticulitis and irritable 
bowel syndrome with colitis and duodenal ulcer.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for service-connected diverticulitis and irritable 
bowel syndrome with colitis and duodenal ulcer are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 
7323 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  All pertinent evidence 
has been obtained and the veteran has been afforded the 
appropriate examination; there is no further development 
necessary and no prejudice attaches to the veteran by the 
Board's consideration of the claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

In conjunction with the present claim for increase, the 
veteran was afforded VA digestive examination in March 1997.  
It was reported for clinical history purposes, in pertinent 
part, that the veteran receives monthly B-12 shots for his 
anemia.  He also had an upper gastrointestinal endoscopic 
examination in January 1997, which revealed a tortuous 
esophagus.  However, no ulceration was noted.  The veteran 
stated that since taking medication, his diarrhea had 
increased; he noted that he had diarrhea on three occasions 
during the night prior and on three other occasions that 
morning.  He also complained of chest and abdominal pain.  
The veteran's weight was noted to be 176-pounds; this was 
indicated to be his maximum weight in the past year.  He was 
not anemic; his hematocrit was 45.9 on recent examination.  
The veteran did not complain of vomiting, but did have 
frequent nausea.  He had no loss of blood from his 
gastrointestinal tract.  The veteran stated that he had an 
area of pain in the middle part of the abdomen, which hurt 
every day and was tender to touch.  He further noted that he 
usually has diarrhea four times a day, and that bowel 
movements are usually soft.  The examiner noted that the 
veteran was not malnourished.

On physical examination, abdominal scars from a previous 
surgery were noted.  The abdomen had normal bowel sounds.  
There was some tympanitic noted on percussion, indicating gas 
in the bowels.  There was also some tenderness in the middle 
part of the abdomen.  With regard, to the rectal area, there 
was an external hemorrhoid noted.  The prostate was normal, 
and there were no masses in the rectum.  There was stool in 
the rectum, which was soft and hemocult negative.  The 
veteran stated that he had recently had some bleeding from 
hemorrhoids, with improvement noted following the episode of 
bleeding.  The examiner concluded that the veteran had a 
history of pernicious anemia.  The veteran also has multiple 
gastrointestinal problems, and has had a prior surgery for a 
colon problem (noted to be diverticulitis and irritable bowel 
syndrome).  The veteran also has a diagnosis of colitis.  At 
the time of examination, the veteran had no upper 
gastrointestinal findings on endoscopy except for a tortuous 
esophagus.  He has been treated for nonulcerative dyspepsia 
with Pepcid.  It was further noted that the veteran continues 
to have multiple gastrointestinal problems, which cause 
discomfort and embarrassment in his life due to continued 
diarrhea.

VA treatment records developed between 1991 and 2000 show 
treatment on occasion for the veteran's service-connected 
disorders.  With regard to his gastrointestinal disorder, he 
was noted to have chronic inflammation of the esophagus in 
1994.  In May 2000, the veteran with complaints of spells of 
weakness after picking some strawberries. It was reported for 
clinical history purposes, in pertinent part, that the 
veteran's weight had stabilized and that he was eating well; 
the veteran weighed 165.4-pounds.  On physical examination, 
there was no evidence of abdominal tenderness.

According to the applicable criteria, diverticulitis is to be 
rated as irritable colon syndrome, peritoneal adhesions, or 
colitis, ulcerative, depending upon the predominant 
disability picture.  38 C.F.R. Part 4, Diagnostic Code 7327 
(2000).

A maximum schedular rating of 30 percent is provided where 
there is severe irritable bowel syndrome, with diarrhea, or 
alternative diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. Part 4, Diagnostic 
Code 7319 (2000).

A 30 percent evaluation will also be assigned where there is 
evidence of moderately severe ulcerative colitis with 
frequent exacerbations.  A 60 percent evaluation requires 
severe ulcerative colitis with numerous attacks each year, 
malnutrition, and only a fair state of health during 
remissions.  38 C.F.R. Part 4, Diagnostic Code 7323 (2000).

The Board notes that ratings under the digestive system, 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000).



Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112 
(2000).

Also, there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. §§  4.14.  See 38 C.F.R. § 4.114 (2000).

After a contemporaneous review of the record, the Board 
concludes that a disability evaluation in excess of 30 
percent for service-connected diverticulitis and irritable 
bowel syndrome with colitis and duodenal ulcer is not 
warranted.  In applying the provisions of 38 C.F.R. § 4.114 
(2000) to the instant appeal, the Board observes that the 
most recent VA examination of record reflects that the 
veteran's predominant gastrointestinal disorders are 
diverticulitis, irritable bowel syndrome and colitis.  As 
noted above, the maximum schedular evaluation assignable for 
irritable bowel syndrome is 30 percent.  See 38 C.F.R. Part 
4, Diagnostic Code 7319 (2000).  Although the veteran suffers 
from anemia, he is receiving a separate disability evaluation 
for this disorder under Diagnostic Code 7700; therefore, 
consideration of anemia for purposes of evaluation under the 
criteria pertinent to the digestive system would be 
duplicative.  See Esteban, supra.   Although the veteran 
underwent a resection of the colon in 1976, his present 
symptomatology is shown to be part and parcel of his 
underlying disorder rather than a residual of surgery.  He 
does not exhibit impairment of health, sufficient weight 
loss, recurrent incapacitating episodes lasting 10 or more 
days at least 4 times a year, or circulatory disturbances 
warranting a higher rating under Diagnostic Codes 7328, 7305, 
or 7308.  Although the veteran also complains of daily 
abdominal pain and diarrhea, and otherwise suffers from a 
tortuous esophagus, there is no evidence of esophageal 
stricture or malnutrition warranting the next higher 
evaluation under either Diagnostic Codes 7203 or 7323.  
Indeed, when seen in May 2000, it was noted that his weight 
was stable and that he was eating well.

Lastly, the Board has also considered the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran.  
Schafrath, supra.  However, for the reasons discussed above, 
the Board concludes that the current 30 percent disability 
rating assigned for his 
service-connected gastrointestinal problems adequately 
reflects the level of impairment pursuant to the schedular 
criteria.  In particular, the Board has given consideration 
to evaluating this disability under different Diagnostic 
Codes.  The Board notes that the assignment of a particular 
Diagnostic Code is completely dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, there is no evidence of peritoneum 
adhesions such as to warrant a higher evaluation under 
Diagnostic Code 7301.  Accordingly, the Board finds that 
Diagnostic Code 7323 for service-connected gastrointestinal 
problems is the most appropriate schedular criteria for the 
evaluation of the veteran's disability.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

It should also be emphasized that the diagnoses and clinical 
findings rendered on the recent VA examination and treatment 
are consistent with the veteran's medical history, described 
in detail above, and are essentially uncontradicted by any 
other recent medical evidence of record.  The veteran is not 
shown to be qualified to render a medical diagnosis or 
opinion.  Hence, his views as to the complaints and/or the 
extent of service-connected lumbar spine disorder are 
specifically outweighed by the medical evidence of record 
cited above.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has also considered whether an extraschedular rating 
is warranted for the disability at issue.  The evidence of 
record does not show that the veteran has required recent 
hospitalization as a result of the service-connected 
gastrointestinal problems.  There is no showing of excessive 
absence from work or other indicia of marked employment 
interference caused by the gastrointestinal disability.   
Consequently, the Board concludes that the RO's determination 
that the evidence does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and not 
referring the claim to the Director of Compensation and 
Pension for extraschedular consideration is supportable.  See 
38 C.F.R. § 3.321(b)(1) (2000).


ORDER

Entitlement to an increased rating for diverticulitis and 
irritable bowel syndrome with colitis and duodenal ulcer is 
denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

